DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “digital position”, “real position” and “metric system” in claims 1, 2, 10 and 11; “focusing plane” and “focal plane” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The substitute specification filed 5/13/20 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical system” in claims 1, 4, 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “digital processing means” in claims 1, 10 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, second line from the bottom has no antecedent basis for “the depth”.
b. Claim 4, lines 5, the phrase “in such a way” is vague and indefinite; which “way” does applicant means here?
c. Claim 9, line 6 has no antecedent basis for “the vectors”.
d. Claim 9, line 10 has no antecedent basis for “the most recurrent vector”.
e. Claim 11 is a device and the last two lines recite that “wherein the digital processing means are configured to implement the method according to claim 1”; thus, it is not clear if claim 11 is dependent from claim 1 or independent from claim 1? If it is an independent claim, applicant is required to insert all of the limitations of claim 1 into claim 11.
f. claims 2-3, 5-8 are dependent claims; therefore, they are inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langehanenberg et al (“Automated three dimensional tracking of living cells by digital holographic microscopy”) (of record) (hereinafter: “Langehanenberg”).
Regarding claims 1, 10 and 11; Langehanenberg discloses a method of calibration of a device (i.e., inverse microscope of figure 1) (see abstract, second paragraph of Introduction section 1 and figure 3) for analyzing at least one element (i.e., living cells) present in a sample , said device comprising: a detection assembly comprising a light source (i.e., laser) configured to illuminate said sample (i.e., phase object), an optical system (MO) configured to collect a light radiation originating from said sample, and a planar image sensor (i.e., CCD) configured to acquire a holographic image (i.e., figure 1) formed by the interference between a reference wave (R) originating from said light source and a wave diffracted by said radiation originating from the sample (i.e., diffractive light received by microscope lens MO) (section 2 recites that “The superposition of O with the slightly tilted reference wave (R) generates digital off-axis holograms, which are recorded by a digital image sensor (CCD)”); and a digital processing means configured to detect a digital position of at least one element in said sample based on said acquired holographic image, and to calculate a real position of said element according to said digital position and to a digital position see abstract, paragraph 3 of section 4: “The combination of both, autofocus propagation distance and x-y displacement trajectories, allows for quantitative 3-D object tracking.”); wherein the calibration method comprises implementing a plurality of predetermined displacements of said sample with respect to said optical system (MO) (section 4: The calibration procedure is performed by recording a set of stepwise defocused digital holograms … the relative object displacement Ag is varied in the z direction in steps of 5+/- 1 micron meter with the piezodriven microscope stage) and, for each of said displacements, detecting a digital position of a same element to determine said digital position and real position matching model according to the predetermined displacements and to the digital positions of said element after each displacement (section 4: “while Ab is determined by a subsequent application of the previously described digital holographic autofocus method”), said detection comprising the steps of: acquiring an image; digitally constructing a series of electromagnetic matrices modeling, by digital propagation of said acquired holographic image, the electromagnetic wave in planes parallel to the plane of the image sensor and comprised in said sample for a plurality of differences with respect to said plane (see section 4, second paragraph for autofocus algorithm); based on the series of electromagnetic matrices, determining an average focusing matrix for said sample and determining the corresponding electromagnetic matrix; identifying said same element in the first corresponding electromagnetic matrix; and determining said digital position of said same element in said electromagnetic matrix; said digital position and real position matching model corresponding to a triaxial matrix along three axes of a metric system see section 4: “Afterward, within a region of interest (ROI) where the sample is located, the pixel coordinates of the phase maximum are determined”), said step of determining said digital position of said same element in said electromagnetic matrix being carried out along an axis, modeling the position of said element in the depth of said sample, according to said electromagnetic matrix at the average focusing distance of said sample (see section 4, third paragraph: “a calibrated imaging scale …. Is applied to convert the resulting displacement trajectories of the sample in x-y direction from pixel coordinates to metric unit. The combination of both, autofocus propagation distance and x-y displacement trajectories, allows for quantitative 3-D object tracking.”).
Regarding claim 4 and 7; Langehanenberg teaches that said optical system (MO) has an optical axis and performs the conjugation between a focusing plane and a focal plane, characterized in that wherein the step of acquisition of said holographic image is carried out while said optical system is placed with respect to said sample in such a way that said elements of said sample are not in said focusing plane (see section 4, third paragraph: the calibration procedure is performed by recording a set of stepwise defocused digital holograms of fixed pancreas tumor cells”).
Regarding claim 8, Langehanenberg teaches that the position of the cells (A, B, C) are detected (see section 5 or figures 5 (e) – 5 (h)); thus, it is inherent that the step of determining said digital position of said particle in said electromagnetic matrix is performed by looking for the center of said particle (A, B, C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langehanenberg.
Langehanenberg teaches that the elements to be detected are blood cells.
Langehanenberg does not teach that the element corresponds to a landmark of the sample; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Langehanenberg to detect a landmark of the sample because it does not matter what types of element, the device would function in the same manner.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langehanenberg in view of Perraut et al (WO 2016/075279 A1) (of record).

Perraut teaches that it is possible to implement a preliminary step of normalizing the reference image. For that, one acquires a so-called bottom image, representative of the defects of the optical system (internal reflections, dust, etc.). The background image corresponds for example to the image acquired by moving the sample in a plane parallel to the plane of focus, during the image taking. In a variant, the background image is an average image formed from several static images obtained for several positions of the sample in a plane parallel to the focusing plane. Then, pixel by pixel, the reference image is divided by the background image. This results in a standardized reference image.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Langehanenberg a step of acquisition of a background image, the holographic images obtained during said acquisition steps being normalized by said background image as taught by Perraut because this is a known step for detecting the digital positions of the elements using holographic images, also such normalization would improve the results of the method.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langehanenberg in view of Wilson et al (“3D Localization of week scatterers in digital holographic microscopy using Rayleigh-Sommerfeld back-propagation”) (of record).

Wilson et al, from the same field of endeavor, discloses a digital holographic microscopy (DHM) (see figure 1) in which the step of determination of the digital position and real position matching model is performed via an average of the variations of the digital positions of a plurality of elements present in said holographic image as seen from page 16743 (“As opposed to fitting subregions corresponding to individual particles, we integrated over all x', y' values at constant z', for each actual stage displacement z. This yielded a single value which is a function of actual (z) and reconstructed (z') defocus").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to include in Langehanenberg a step of determining of the determination of the digital position and real position matching model as taught by Wilson et al if addition measurement is design. 

Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berg et al (8,830,476), Cheong et al (2010/0253762), Delattre et al (10,267,726), Shpaisman et al (9,188,529) and Grier et al (8,791,985): These references relate to a holographic imaging microscopy which disclose all the features of the present invention except for the calculation method, for example, these limitations cited in the claims “acquiring an image; digitally constructing a series of electromagnetic matrices modeling, by digital propagation of said acquired holographic image, the electromagnetic wave in planes parallel to the plane of the image sensor and comprised in said sample for a plurality of differences with respect to said plane, based on the series of electromagnetic matrices, determining an average focusing matrix for said sample and determining the corresponding electromagnetic matrix; identifying said same element in the first corresponding electromagnetic matrix; and determining said digital position of said same element in said electromagnetic matrix; said digital position and real position matching model corresponding to a triaxial matrix along three axes of a metric system”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            February 3, 2022